Citation Nr: 1536970	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  13-21 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for low back pain.

2.  Entitlement to service connection for low back pain.
 
3.  Whether new and material evidence has been received to reopen a claim for service connection for L5/S1 right radiculopathy (claimed as right leg numbness due to back), as secondary to low back pain.

4.  Entitlement to service connection for L5/S1 right radiculopathy (claimed as right leg numbness due to back), as secondary to low back pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 2003 to March 2005 with foreign service in Iraq.  He served in the National Guard in Washington from August 1989 to August 1992 and January 1993 to December 1993 with additional service in the Oregon National Guard from August 1994 to November 1995 and November 1996 to February 1997.  The Veteran also has unverified National Reserve or National Guard service in 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Reno, Nevada Regional Office (RO) of the Department of Veterans Affairs (VA) (hereinafter Agency of Original Jurisdiction (AOJ)) that denied the Veteran's petition to reopen service connection claims for low back pain and L5/S1 right radiculopathy.  These claims were first denied via a March 2008 rating decision.  The decision was issued to the Veteran in April 2008 with a letter of notification of the determination.  The Veteran failed to submit a timely notice of disagreement (NOD) within one year of the date the AOJ mailed the notice of determination, and the decision became final.  38 C.F.R. § 20.302. 

The Veteran moved to Washington State during the pendency of this appeal, and as such, original jurisdiction over this matter was transferred to the Seattle, Washington RO in January 2009. 

In September 2014, the Veteran testified at a hearing before the undersigned at the AOJ via videoconference.  A copy of the transcript of the hearing has been associated with the Veteran's claims file. 

In a decision dated December 2014, the Board denied the Veteran's application to reopen his service connection claims for low back pain and L5/S1 right radiculopathy.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated July 22, 2015, the Court remanded both issues to the Board pursuant to the terms of a July 21, 2015 Joint Motion for Remand (JMR).

As a final preliminary matter, the Board notes the Veteran's appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file reveals duplicative evidence of that obtained in VBMS as well as VA medical records dated from May 2007 through May 2013 and a copy of the hearing testimony from the hearing held in September 2014. 

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not yet been adjudicated by the AOJ.  See Veteran's statement of May 27, 2010; VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) received August 2011.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for low back pain and L5/S1 right radiculopathy on the merits are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed March 2008 AOJ rating decision denied the Veteran's claims for service connection to low back pain and L5/S1 right radiculopathy (claimed as right leg numbness due to back), as secondary to low back pain on the basis that service treatment records (STRs) were absent complaint, treatment or diagnosis of back pain, and that there was no nexus between the current low back and right lower extremity complaints and active service.

2.  Evidence added to the record since the final March 2008 denial includes a combat medic statement corroborating the Veteran's report of a back injury in service which, if presumed true, raises a reasonable possibility of substantiating the claims of entitlement to service connection for low back pain and L5/S1 right radiculopathy. 


CONCLUSIONS OF LAW

1.  The March 2008 rating decision that denied the Veteran's claim of entitlement to service connection for low back pain is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for low back pain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

3.  The March 2008 rating decision that denied the Veteran's claim of entitlement to service connection for L5/S1 right radiculopathy (claimed as right leg numbness due to back), as secondary to low back pain is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for L5/S1 right radiculopathy (claimed as right leg numbness due to back), as secondary to low back pain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As was noted in the INTRODUCTION, this issue is back before the Board pursuant to the terms of a JMR.  In Carter v. Shinseki, 26 Vet. App. 534 (2014), vacated on other grounds sub nom. Carter v. McDonald, No. 2014-7122, 2015 WL 4429842 (Fed. Cir. July 21, 2015), the Court held that "when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion, and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed."  Id. at 542-43 (citations omitted).  In light of the foregoing, this decision focuses on the terms of the July 2015 JMR.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system and/or arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d) , 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Notably, the Court has held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Veteran's claims for service connection for low back pain and L5/S1 right radiculopathy were denied in a rating decision decided in March 2008.  The parties to the JMR determined that the claims were finally denied on the basis that STRs were absent complaint, treatment or diagnosis of back pain, and that there was no nexus between the current low back and right lower extremity complaints and active service.  The JMR did not challenge the Board's finality determination of the March 2008 decision on either claim.

Evidence of record at the time of the March 2008 AOJ rating decision included the Veteran's report of a back injury during an air assault combat mission in Iraq, wherein he jumped out of a helicopter into a muddy field and twisted his back while wearing heavy combat gear.  The available treatment records first reflected VA treatment for low back pain that radiated into the Veteran's right foot in 2007.  At that time, he reported the onset of his symptoms two to three years previous.  A previous magnetic resonance imaging (MRI) scan, which was not associated with the record, was noted to have shown herniation of the L5-S1 disc with compression of the exiting right S1 root. 

The Veteran's STRs reflected no lay or medical evidence of back injury, or symptomatology involving the low back or right lower extremity.  A March 2005 Post-Deployment Health Assessment found the Veteran's health was noted to have stayed the same or better during his deployment to Iraq during Operation Iraqi Freedom.  He was negative for weakness, back pain, and muscle aches.  The Veteran reported he was in "very good" health, he did not have any unresolved medical problems that developed during deployment, and did not list any health concerns. 

Evidence received since the March 2008 rating decision included a previously unconsidered statement from a medic with the 3rd Platoon who reported treating the Veteran for a back injury after the air assault.  The parties to the JMR find that the medic statement constitutes new and material evidence sufficient to reopen the claim.  As such, the Board finds that the combat medic statement corroborating the Veteran's report of a back injury in service, if presumed true, raises a reasonable possibility of substantiating the claims of entitlement to service connection for low back pain and L5/S1 right radiculopathy.  The claims of entitlement to service connection for low back pain and L5/S1 right radiculopathy, therefore, are reopened for review on the merits.

At this time, the Board defers adjudication of the merits of these claims pending additional development which is addressed in the REMAND following this decision

ORDER

The claim of entitlement to service connection for low back pain is reopened.  To this extent, the appeal is granted.

The claim of entitlement to service connection for L5/S1 right radiculopathy (claimed as right leg numbness due to back), as secondary to low back pain, is reopened.  To this extent, the appeal is granted.


REMAND

As discussed above, the Veteran reports injuring his back during an air assault combat mission in Iraq.  He testified to field treatment as there were no available medical facilities.  A combat medic has corroborated this report.  Notably, the Veteran was awarded the Combat Infantryman Badge (CIB) for combat service in Iraq.  His service personnel records (SPRs) reflect that his combat duties involved raids, cordon blocking missions, mounted and dismounted patrols, cache searches, improvised explosive device (IED) sweeps, route clearance operations and participation in rapid reaction forces.  Thus, the Veteran's report of an undocumented back injury is established.  38 U.S.C.A. § 1154(b).

As noted in the JMR, a January 2010 VA examiner conducting an evaluation for residuals of traumatic brain injury (TBI) noted the Veteran's history of a back injury due to an IED blast.  This examiner took further report that a post-deployment examination showed the Veteran being unable to stand on his right toe.  Based on this history, the examiner stated "R Sl radiculopathy due to disk herniation at L5-Sl, as more likely than not incurred in the service as during deployment."

After a review of the record, the Board observes that the Veteran's description to the VA examiner of his back injury and evaluation during service is not consistent with his prior statements or his STRs.  Thus, the examiner's opinion has reduced probative value.  See generally Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (physician's opinion based upon an inaccurate factual premise has reduced probative value).

Nonetheless, the Veteran has submitted evidence of a back injury in service and medical opinion suggesting a potential causal relationship between this injury and the current low back disability with right lower extremity radiculopathy.  The Board, therefore, finds that VA examination with medical opinion is necessary to decide this claim.  38 U.S.C.A. § 5103A(d).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the evidentiary requirement for triggering VA's duty to obtain examination or opinion is a low threshold).

Prior to obtaining this opinion, the Board observes that there appears to be outstanding, relevant private treatment records relating to the Veteran's low back disability.  In this respect, the Veteran reports obtaining private treatment for his low back disability before seeking VA treatment.  See VA Polytrauma Clinic Consultation dated July 21, 2009.  There is report that an MRI from "OHSU" in June 2007 had been reviewed.  Id.  There is further report that an outside examination from "ECU" had been scanned into the Veterans Health Information Systems and Technology Architecture (VistA), although such record is not viewable in the Compensation and Pension Records Interchange (CAPRI).  See VA Emergency Department Note dated May 6, 2007.  

Thus, on remand, the Veteran should be requested to submit all private treatment records between his service discharge and 2007, or authorize VA to obtain these records on his behalf.  Additionally, the AOJ should associate with the claims folder the outside examination from "ECU" scanned into VistA on May 6, 2007.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder all private treatment records for his low back pain and right lower extremity radiculopathy between his service discharge and 2007, or authorize VA to obtain these records on his behalf, to include any records from "OHSU" and "ECU."

2.  Associate with the claims folder records of the Veteran's VA treatment since June 2013 as well as the outside examination from "ECU" scanned into VistA on May 6, 2007.  See VA Emergency Department Note dated May 6, 2007; VA Polytrauma Clinic Consultation dated July 21, 2009.

3.  Upon receipt of any additional records, schedule the Veteran for appropriate examination to determine the nature and etiology of his low back disability with right L5-S1 radiculopathy.  The claims folder contents must be made available to the examiner for review. 

Following examination of the Veteran, interview of the Veteran and review of the claims folder, the examiner should provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's low back disability with right L5-S1 radiculopathy had its onset in service or otherwise results from an event in service.

For purposes of this examination report, the examiner is requested to consider the following:
* the Board's factual finding that the Veteran injured his back during an air assault combat mission in Iraq (although undocumented), wherein he jumped out of a helicopter into a muddy field and twisted his back while wearing heavy combat gear;
* the Veteran's military history of exposure to IED and RPG explosions as well as "excessive vibrations"; and 
* and any available evidence credibly reflecting the onset of low back pain with right lower extremity radiculopathy. 

4.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


